222 F.3d 406 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Ioanis V. Paneras, Defendant-Appellant.
No. 99-3754
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 13, 2000Decided July 28, 2000

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 98 CR 380--Charles P. Kocoras, Judge.[Copyrighted Material Omitted]
Before Harlington Wood, Jr., Flaum, and Diane P. Wood,  Circuit Judges.
Flaum, Circuit Judge.


1
On February 11, 1999,  defendant Ioanis V. Paneras was convicted of mail  fraud in violation of 18 U.S.C. sec. 1341,  engaging in a prohibited financial transaction in  violation of 18 U.S.C. sec. 1957, wire fraud in  violation of 18 U.S.C. sec. 1343, and failing to  file income tax returns in violation of 26 U.S.C.  sec. 7203. The defendant now appeals, arguing  that the evidence was insufficient to establish  that he defrauded his alleged victims. In  addition, the defendant contends that the  district court erred in denying his motion for a  new trial and in calculating his sentence. For  the reasons stated herein, we affirm the  defendant's convictions and sentence.

I.  Background

2
In the summer of 1994, the defendant was hired  as the national sales manager for Global Chemical  Corporation ("Global") in Chicago, Illinois. At  the time Global hired the defendant, the company  had no sales staff and virtually no customers.  The company purportedly had three product lines,  including the chlorine replacement "Oxydyne,"  several household cleaning products, and an oil-  spill cleanup and oil pipeline drag reducer  product.


3
Immediately after being hired by Global, the  defendant attempted to recruit distributors for  the company's products. Although Global was a  struggling start-up company, the defendant  repeatedly told distributorship candidates that  Global was a successful company that was closely  affiliated with a large and wealthy middle  eastern oil company. Through these efforts, the  defendant managed to convince Jean Gaerlan of Los  Angeles and Jerry Beougher of Phoenix to become  distributors.


4
During the course of his dealings with Gaerlan  and Beougher, the defendant made continuous false  representations about Global's business status as  a multi-national corporation. The defendant also  requested money from Gaerlan and Beougher  pursuant to their distributorship agreements. As  a result, Gaerlan spent an estimated $250,000 on  security deposits, payments for product  shipments, and warehouse expenses. Beougher  estimated he paid out $75,000 in reliance on the  defendant's representations before he terminated  his association with Global. Of the funds paid by  Gaerlan and Beougher to Global, at least some of  the money was converted to the defendant's  personal use.


5
In addition to his activities on behalf of  Global, the defendant also entered into a series  of romantic relationships with six women between  1977 and 1998. During these relationships, the  defendant frequently misrepresented himself as a  wealthy businessman and promised to marry several  of the women. The defendant also requested  various advances of both cash and property from  these women, usually justifying these requests by  explaining that he was temporarily unable to  access his assets. In total, these six women  suffered losses of almost $250,000 through their  relationships with the defendant.


6
The defendant was charged with various crimes  arising from the conduct of both his business and  personal affairs, including mail fraud, engaging  in a prohibited financial transaction, wire  fraud, and failing to file income tax returns. On  February 11, 1999, the defendant was convicted by  a jury on all counts. In calculating the  defendant's sentence, the district court  increased the offense level applicable to the  defendant's crimes under both U.S.S.G. sec. 3A1.1  for the vulnerability of his victims and U.S.S.G.  sec. 3B1.3 for an abuse of trust. The defendant  was then sentenced to a total of seventy-one  months in prison and a $6,000 fine, as well as a  five-year term of supervised release. The  defendant now appeals

II.  Analysis

7
The defendant challenges both his convictions  and sentence, arguing that the evidence presented  at trial was insufficient to support a finding  that he committed fraud in his activities on  behalf of Global and during his relationships  with the six women who testified at trial. In  addition, the defendant contends that the  district court erred in refusing to grant his  post-trial motion for a new trial, and in  departing upward on his sentence based on the  district court's conclusion that he defrauded  vulnerable victims and that he abused a position  of trust. We address each of the defendant's  claims in turn.

A.  Sufficiency of the Evidence

8
The defendant's challenge to the sufficiency of  the evidence centers on his convictions for wire  fraud and mail fraud. In order to find the  defendant guilty of these crimes, the jury had to  determine that the defendant engaged in his  alleged schemes with an "intent to defraud." See  United States v. Montani, 204 F.3d 761, 769 (7th  Cir. 2000) (mail fraud); United States v.  O'Brien, 119 F.3d 523, 532 (7th Cir. 1997) (wire  fraud). An "intent to defraud" means that the  defendant "act[ed] willfully and with specific  intent to deceive or cheat, usually for the  purpose of getting financial gain for [himself]  or causing financial loss to another." United  States v. Moede, 48 F.3d 238, 241 (7th Cir.  1995). However, "[b]ecause direct evidence of a  defendant's fraudulent intent is typically not  available, specific intent to defraud may be  established by circumstantial evidence and by  inferences drawn from examining the scheme itself  which demonstrate that the scheme was reasonably  calculated to deceive persons of ordinary  prudence and comprehension." United States v.  LeDonne, 21 F.3d 1418, 1426 (7th Cir. 1994). In  evaluating the defendant's sufficiency of the  evidence claim, "[w]e consider the evidence in  the light most favorable to the prosecution,  making all reasonable inferences in its favor,  and affirm the conviction so long as any rational  trier of fact could have found the defendant to  have committed the essential elements of the  crime." United States v. Masten, 170 F.3d 790,  794 (7th Cir. 1999) (citing Jackson v. Virginia,  443 U.S. 307, 319 (1979)).


9
The defendant now admits that his actions were  dishonest, but claims that he did not engage in  any of his allegedly fraudulent activities with  the specific intent necessary to support a  conviction of either mail fraud or wire fraud. In  support of this argument, the defendant contends  that there was no direct evidence of an intent to  defraud, and that the evidence presented at trial  failed to establish a sufficient connection  between his lies and his financial benefit such  that a specific intent to defraud could be  inferred. However, after a review of the record,  it is clear that the defendant has not met the  heavy burden he bears in attempting to make a  sufficiency of the evidence claim. As we noted  previously, the defendant cannot prevail on his  sufficiency of the evidence claim unless he  demonstrates that no rational jury could have  found that the circumstances of his crimes  indicated an intent to defraud. See Masten, 170  F.3d at 794 (citing Jackson, 443 U.S. at 319).  Instead of making such a showing, the defendant  offers a competing characterization of the  evidence which misapprehends both the role of the  jury and our standard of appellate review. See  United States v. Cueto, 151 F.3d 620, 633 (7th  Cir. 1998).


10
It is the function of the jury to evaluate the  credibility of witnesses and to weigh the  evidence adduced at trial, see United States v.  Moore, 115 F.3d 1348, 1364 (7th Cir. 1997), and  we overturn a verdict "[o]nly when the record  contains no evidence, regardless of how it is  weighed, from which the jury could find guilt  beyond a reasonable doubt . . . ." Brandom v.  United States, 431 F.2d 1391, 1400 (7th Cir.  1970). In this case, the circumstantial evidence  presented at trial and the testimony of the  victims demonstrate a pattern of deceit in the  defendant's business activities and in his  personal life that a rational jury could infer  was part of a scheme designed to defraud.  Moreover, the evidence clearly establishes that  the defendant benefitted financially from his  relationships with the Global distributors and  the women with whom he was romantically involved,  and that these benefits were contemporaneous with  his misrepresentations. This evidence is more  than adequate to establish the defendant's intent  to defraud beyond a reasonable doubt, and we  therefore conclude that the defendant's  sufficiency of the evidence claim has no merit.

B.  The Defendant's  Motion for a New Trial

11
The defendant next contends that the district  court erred in denying his post-trial motion for  a new trial. In his motion, the defendant alleged  that on February 10, 1999, David Huey, one of the  jurors and a professional artist, created a  cartoon depicting his perception of the defendant  and the events described at trial. Huey then  shared this cartoon with the other jurors during  deliberations. According to the defendant, Huey's  actions in creating and sharing this cartoon  constitute juror misconduct that introduced  extraneous and prejudicial material into the  deliberation process and consequently deprived  the defendant of his right to a fair trial. The  defendant contends that the appropriate remedy  for this juror misconduct is a new trial, and  that the district court erred in refusing to  grant one.


12
"A criminal defendant in our system has a right  to be tried on the basis of the evidence admitted  at his trial, and this right may be violated if  the jury gets access to extra-record evidence .  . . even if that access is not the result of any  prosecutorial misconduct." United States v.  Bruscino, 687 F.2d 938, 940 (7th Cir. 1982) (en  banc). "Nevertheless, a new trial is not  automatically required whenever a jury is exposed  to material not properly in evidence." United  States v. Sababu, 891 F.2d 1308, 1333 (7th Cir.  1989). Each case turns on its own facts, and on  "the degree and pervasiveness of the prejudicial  influence possibly resulting." United States v.  Solomon, 422 F.2d 1110, 1118 (7th Cir. 1970). The  defendant is not entitled to a new trial unless  "there is a reasonable possibility that the  [cartoon] had a prejudicial effect on the jury  verdict." United States v. Berry, 64 F.3d 305,  307 (7th Cir. 1995). We review the district  court's denial of the defendant's motion for a  new trial based on juror misconduct for an abuse  of discretion, and "we will reverse the district  court's decision only if we have a strong  conviction of error." United States v. McClinton,  135 F.3d 1178, 1186 (7th Cir. 1998).


13
The district court based its decision to deny  the defendant's motion for a new trial on two  grounds. First, the district court found that the  cartoon in question depicted only events that  were described at trial, and therefore did not  introduce extraneous material into the jury's  deliberations. The district court regarded the  cartoon as simply another means for Huey to  express his views and opinions about the case to  the other jurors. Second, the district court  found that the drawing itself was fairly benign,  and that there was no reasonable possibility that  the cartoon could have had a prejudicial effect.  In considering the district court's denial of the  defendant's motion for a new trial, we give great  deference to the district court and recognize  that "[t]he trial judge will always be in a  better position than the appellate judges to  assess the probable reactions of jurors in a case  over which he has presided." Bruscino, 687 F.2d  at 941; see also Arizona v. Washington, 434 U.S.  497, 513 (1978).


14
We are not convinced that a juror's cartoon  rendering of the events described at trial  constitutes an extraneous influence. However,  even if we assume arguendo that the introduction  of the cartoon was improper, there would be no  basis for overturning the district court's denial  of the defendant's motion for a new trial. The  cartoon was a humorous depiction of the  defendant's activities as they were described at  trial, and it did not make any reference to  events that were not part of the evidentiary  record nor expose the jury to any new evidence.  In this situation, it is significant that the  cartoon expressed one juror's view of the case,  and was subject to the scrutiny and the  questioning of other jurors. We also note that  the evidence of the defendant's fraud in this  case was overwhelming, a factor which militates  against a finding that the introduction of the  disputed cartoon effected the jury's verdict.1  See, e.g., United States v. Sanders, 962 F.2d  660, 673-74 (7th Cir. 1992). Against this  backdrop, we cannot conclude that the district  court abused its discretion in denying the  defendant's motion for a new trial.


15
C.  The Abuse of  Trust Sentencing Enhancement


16
The defendant's first challenge to his sentence  centers on the district court's decision to  increase his offense level by two points for an  abuse of trust pursuant to sec. 3B1.3 of the  Sentencing Guidelines. In applying this increase,  the district court found that the defendant  represented himself as a licensed money manager  to Theresa Anzine and offered to invest her money  for her. The district court further determined  that the defendant assumed a position of trust in  respect to Anzine when she gave him money to  invest, and that he abused that position by  misappropriating her funds. According to the  defendant, these findings are erroneous because  he did not hold himself out as an expert in  investing in the manner that he contends would be  necessary for an abuse of trust enhancement, but  only stated that he had some level of knowledge  in regard to money management. The defendant  admits that he took advantage of an opportunity  that was presented to him by Anzine, but argues  that this kind of action does not constitute an  abuse of trust.


17
The Sentencing Guidelines mandate a two-level  increase "[i]f the defendant abused a position of  public or private trust . . . in a manner that  significantly facilitated the commission or  concealment of the offense . . . ." U.S.S.G. sec.  3B1.3. In order to determine if the abuse of  trust enhancement was properly applied in this  case, we consider: "(1) whether the defendant  occupied a position of trust; and (2) whether his abuse of the position of trust significantly  facilitated the crime." United States v. Sierra, 188 F.3d 798, 802 (7th Cir. 1999). We review the  district court's interpretation of what  constitutes a "position of trust" de novo, see United States v. Boyle, 10 F.3d 485, 489 (7th Cir. 1993), but we review the district court's  factual determination as to whether the defendant occupied such a position for clear error, see United States v. Bhagavan, 116 F.3d 189, 192 (7th Cir. 1997).


18
Although the defendant claims that he did not  occupy a position of trust in relation to Anzine  because he did not hold himself out as an expert  money manager, the evidence introduced at trial  indicates the opposite. The defendant told Anzine  that he possessed a Series 7 license, which is  the basic license required by the National  Association of Securities Dealers before a person  is permitted to operate as an investment broker.  In addition, the defendant stated that he was  knowledgeable about investments, and that he  regularly invested other peoples' money for them.  These representations were sufficient to convince  Anzine to entrust the defendant with her money,  thereby placing the defendant in a position of  trust. See United States v. Gellene, 182 F.3d  578, 596 (7th Cir. 1999) (stating that a person  is considered to have occupied a position of  trust if he had "'access or authority over things  of value'") (quoting United States v. Lamb, 6  F.3d 415, 419 (7th Cir. 1993)). Moreover, the defendant's actions in defrauding Anzine were not  merely opportune, but were made possible by the  private trust Anzine placed in him because of his avowed knowledge about financial markets and by  his willingness to exploit that trust. See United States v. Kosth, 943 F.2d 798, 800 (7th Cir.  1991) (rejecting an abuse of trust enhancement where "no special element of private trust [was]  involved"). Because the defendant's abuse of his  position of trust facilitated his commission of  the fraud against Anzine, the district court  properly increased the defendant's sentence two  offense levels pursuant to sec. 3B1.3 of the Sentencing Guidelines.


19
D.  The Vulnerable Victim Sentencing Enhancement


20
The defendant also challenges the district  court's decision to enhance his sentence two  offense levels pursuant to U.S.S.G. sec. 3A1.1  based on the district court's conclusion that the  women the defendant "targeted and preyed on" were  vulnerable victims. Section 3A1.1(b)(1) provides  that a defendant's offense level should be  increased two levels "[i]f the defendant knew or  should have known that a victim of the offense  was a vulnerable victim . . . ." U.S.S.G. sec.  3A1.1(b)(1). The Sentencing Guidelines further  interpret "vulnerable victim" to mean "a person  (A) who is a victim of the offense of conviction  and any [relevant] conduct . . . ; and (B) who is  unusually vulnerable due to age, physical or  mental condition, or who is otherwise  particularly susceptible to the criminal  conduct." U.S.S.G. sec. 3A1.1, Application Note  2. Because the district court is in the best  position to determine whether a victim is  vulnerable, we review the district court's  conclusions in that regard for clear error. See  United States v. Snyder, 189 F.3d 640, 649 (7th  Cir. 1999), cert. denied, 120 S.Ct. 839 (2000).


21
The defendant argues that the district court  erred in determining that he deliberately  targeted the women whom he defrauded because of  their vulnerability, but that argument is  misplaced. Section 3A1.1 of the Sentencing  Guidelines was amended on November 1, 1995 to  eliminate any targeting requirement, and the  vulnerable victim enhancement no longer requires  a showing of targeting. See U.S.S.G. sec. 3A1.1,  Application Note 2; see also United States v.  Bragg, 207 F.3d 394, 400 (7th Cir. 2000); Snyder,  189 F.3d at 649 (stating that the 1995 Amendments  "make clear that there is no targeting  requirement"). Although at least some of the  defendant's conduct took place prior to November  1, 1995, the defendant was properly sentenced  under the amended version of the Guidelines  because most of the defendant's offenses occurred  subsequent to the effective date of the 1995  amendments. See U.S.S.G. sec. 1B1.11(b)(3) ("If  the defendant is convicted of two offenses, the  first committed before, and the second after, a  revised edition of the Guidelines Manual became  effective, the revised edition of the Guidelines  Manual is to be applied to both offenses."). As  such, the government need only prove that the  defendant's victims were vulnerable to justify an  enhancement under U.S.S.G. sec. 3A1.1. See United  States v. Brawner, 173 F.3d 966, 973 (6th Cir.  1999).


22
In addition to his targeting argument, the  defendant contends that the district court erred  in concluding that the women whom he defrauded  were in fact vulnerable. According to the  defendant, the district court based its findings  of vulnerability on a stereotypical view of  women, and not on any particular characteristics  of the women the defendant defrauded. After a  review of the record and the testimony given at  trial, we believe that the defendant's argument  has some merit. Although we give due deference to  the district court's assessment of the witnesses  who appeared before it, see United States v.  Billingsley, 115 F.3d 458, 463 (7th Cir. 1997),  the evidence of vulnerability in regard to some  of the women is questionable. For instance, the  district court found that the enhancement could  be applied based on the fact that one of the  victims was single and, because of the assistance  she received from others during her childhood,  made a point of reaching out to those in trouble.  An enhancement based on this finding is  dangerously close to the imposition of an  enhancement merely because the victim was a  woman.


23
While we are not convinced that the evidence in  this case is sufficient to support the conclusion  that all of the defendant's victims were  vulnerable, the government is only required to  establish vulnerability in regard to one of the  victims. See U.S.S.G. sec. 3A1.1(b)(1) (noting  that the enhancement applies "[i]f the defendant  knew or should have known that a victim of the  offense was a vulnerable victim") (emphasis  added). In this case, the district court did not  merely rely on an overbroad generalization, but  rather made particularized findings about some of  the victims--including one woman who was a  recently-divorced immigrant and one who was  involved in a troubled marriage--in sufficient  detail to justify a finding that these women were  emotionally vulnerable and were therefore  "particularly susceptible to the criminal  conduct." U.S.S.G. sec. 3A1.1, Application Note 2; see also United States v. Grimes, 173 F.3d  634, 637 (7th Cir. 1999) (stating that "[t]he  'vulnerable victim' sentencing enhancement is  intended to reflect the fact that some potential  crime victims have a lower than average ability  to protect themselves from the criminal").  Because the district court based the vulnerable  victim enhancement in this case at least in part  on the particular characteristics of the  defendant's victims, and because the district  court did not clearly err in its vulnerability  determinations, we conclude that the district  court properly applied a two level vulnerable  victim enhancement to the defendant's conduct.

III.  Conclusion

24
Because we find the evidence sufficient to  justify the defendant's convictions and because  we do not find any reversible error in the  defendant's convictions or sentence, we AFFIRM the  decision of the district court.



Note:


1
 The defendant argues that the prejudicial nature  of the cartoon is indicated by the fact that one  juror changed her mind after the cartoon was  introduced into deliberations, but nothing in the  record indicates that the juror changed her mind  because of the cartoon. Furthermore, Rule 606(b)  of the Federal Rules of Evidence prohibits a  juror from testifying as to the effect of any  extraneous information introduced during jury  deliberations. Fed.R. Evid. 606(b). In evaluating  a claim that the jury was improperly influenced  by extraneous material, "a district court must  ignore a juror's comment regarding how a  particular piece of material disposed the juror  toward a particular verdict, and the district  court must make an independent determination of  the likely effect of the prejudicial material."  United States v. Berry, 92 F.3d 597, 601 (7th  Cir. 1996) (interpreting Rule 606(b)); see Haugh  v. Jones & Laughlin Steel Corp., 949 F.2d 914,  917 (7th Cir. 1991).